Exhibit 10.1

AMENDMENT TO THE

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment (this “Amendment”) is made and entered into as of May 22, 2016,
by and between Resource America, Inc., a Delaware corporation (“RAI”), and
Jonathan Z. Cohen (“Cohen”).

WHEREAS, RAI and Cohen have entered into that certain Amended and Restated
Employment Agreement, dated as of December 29, 2008, as amended through the date
hereof (the “Employment Agreement”);

WHEREAS, RAI has entered into that certain Agreement and Plan of Merger, dated
as of May 22, 2016 (the “Merger Agreement”), with C-III Capital Partners LLC, a
Delaware limited liability company (“Parent”), and Regent Acquisition Inc., a
Delaware corporation and wholly owned subsidiary of Parent (“Merger Sub”),
pursuant to which, at the Effective Time (as defined in the Merger Agreement),
Merger Sub will merge with and into RAI, with RAI surviving (the “Merger”); and

WHEREAS, in connection with the Merger, RAI and Cohen desire to amend the
Employment Agreement as set forth herein.

NOW, THEREFORE, pursuant to Section 11(b) of the Employment Agreement, the
Employment Agreement is hereby amended as follows, effective as of immediately
prior to the Effective Time:

 

  1. The last sentence of Section 7(c)(2)(B) of the Employment Agreement is
deleted in its entirety.

 

  2. The last sentence of Section 7(c)(2)(C) of the Employment Agreement is
deleted in its entirety.

 

  3. Section 8 of the Employment Agreement is amended and restated in its
entirety to read as follows:

“8. No Excise Tax Gross-Up; Reduction of Certain Payments

(a) The provisions of this Section 8 shall apply notwithstanding anything in
this Agreement to the contrary. Notwithstanding any other provision of this
Agreement or any other agreement pertaining to Cohen, RAI shall not be obligated
to hold Cohen harmless from, or make any gross-up payment to Cohen for, any
Excise Tax (as defined below).

(b) In the event that Golden Parachute Tax Solutions LLC (the “Accounting Firm”)
determines that all or any portion of the Payments (as defined below) would
subject Cohen to the Excise Tax or otherwise constitute an “excess parachute
payment” within the meaning of Section 280G of the Code, the Payments will be



--------------------------------------------------------------------------------

reduced such that the Parachute Value (as defined below) of the Payments, in the
aggregate, equals the Reduced Amount (as defined below).

(c) If the Accounting Firm determines that the aggregate Payments should be
reduced such that the Parachute Value of all Payments, in the aggregate, equals
the Reduced Amount, RAI shall promptly give Cohen notice to that effect and a
copy of the detailed calculation thereof. All determinations under this
Section 8 shall be made by the Accounting Firm and all such determinations shall
be binding upon RAI and Cohen and shall be made as soon as reasonably
practicable and in no event later than 180 days following the date of Cohen’s
termination of employment. The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing the payments and benefits in the following
order: (i) cash payments that do not constitute deferred compensation within the
meaning of Section 409A of the Code, and (ii) cash payments that do constitute
deferred compensation within the meaning of Section 409A of the Code, in each
case, beginning with payments that are to be paid the farthest in time from the
Accounting Firm’s determination. All fees and expenses of the Accounting Firm
shall be borne solely by RAI.

(d) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by RAI to or for
the benefit of Cohen pursuant to this Agreement that should not have been so
paid or distributed (“Overpayment”) or that additional amounts that will have
not been paid or distributed by RAI to or for the benefit of Cohen pursuant to
this Agreement could have been so paid or distributed (“Underpayment”), in each
case, consistent with the calculation of the Reduced Amount hereunder. In the
event that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against either RAI or Cohen that the Accounting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by RAI to or for the benefit
of Cohen shall be treated for all purposes as a loan to Cohen, which loan Cohen
shall repay promptly (and in no event later than 60 days following the date on
which such determination is made) to RAI, together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such loan shall be deemed to have been made and no
amount shall be payable by Cohen to RAI if and to the extent such deemed loan
and payment would not either reduce the amount on which Cohen is subject to tax
under Sections 1 and 4999 of the

 

-2-



--------------------------------------------------------------------------------

Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than 60 days following the date on which such determination is
made) by RAI to or for the benefit of Cohen together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.

(e) For purposes of this Agreement:

“Excise Tax” means the excise tax on excess parachute payments under
Section 4999 of the Code (or any successor or similar provision thereof),
including any interest or penalties with respect to such excise tax.

“Payment” means any payment or distribution in the nature of compensation to or
for the benefit of Cohen, whether paid or payable pursuant to this Agreement or
otherwise, but determined without regard to any reductions required by
Section 8(b).

“Parachute Value” of a Payment shall mean the Present Value as of the date of
the change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

“Present Value” means such value determined in accordance with
Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code.

“Reduced Amount” shall be an amount expressed in Present Value that maximizes
the aggregate Present Value of Payments without causing any Payment to be
subject to the Excise Tax or the deduction limitation of Section 280G of the
Code.

 

  4. Except as expressly amended by this Amendment, all terms and conditions of
the Employment Agreement shall remain in full force and effect. This Amendment
shall be governed by and construed and enforced in accordance with the laws of
the State of Delaware, without giving effect to the principles of conflicts of
laws. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
instrument. If the Merger Agreement is terminated by the parties thereto without
the consummation of the transactions contemplated thereby, this Amendment shall
be null and void ab initio.

[Signature Page Follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

RESOURCE AMERICA, INC. By:  

/s/ Jeffrey F. Brotman

Name:   Jeffrey F. Brotman Title:   Executive Vice President and Chief Operating
Officer

/s/ Jonathan Z. Cohen

Jonathan Z. Cohen

 

[Signature Page to Employment Agreement Amendment]